            Case 2:20-cv-02879-MAK Document 17 Filed 09/30/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IDALINA MIRABALLES                           : CIVIL ACTION
                                              :
                      v.                      : NO. 20-2879
                                              :
 OAK STREET HEALTH MSO, LLC, et               :
 al.                                          :

                                             ORDER
       AND NOW, this 30th day of September 2020, upon considering Defendants’ Motion to

dismiss (ECF Doc. No. 14), Plaintiff’s “Motion” in Opposition (ECF Doc. No. 15), and for reasons

in the accompanying Memorandum, it is ORDERED Defendants’ Motion (ECF Doc. No. 14) is

GRANTED in part and DENIED in part:

       1.       Defendants’ Motion (ECF Doc. No. 14) is GRANTED and we dismiss without

prejudice Plaintiff’s claims for retaliation under the Age Discrimination in Employment Act, for

punitive or compensatory damages for emotional distress under the Age Discrimination in

Employment Act, and for her unripe Pennsylvania state law claims;

       2.       Defendants’ Motion (ECF Doc. No. 14) is DENIED as to Plaintiff’s claim for age

discrimination under the Age Discrimination in Employment Act and Defendants shall answer this

claim no later than October 14, 2020; and,

       3.       Plaintiff’s “Motion” in Opposition (ECF Doc. No. 15) is DENIED as moot.



                                                   _____________________
                                                   KEARNEY, J.
